Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in page 15, lines 23 - 24, the recitation "a fourth bending section B4 bent around a fourth bending axis B4" should be corrected since the numeral reference for the fourth bending section is incorrect.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both a first bending section (bent around the first bending axis B1) and a second counter wall in Figure 1; and reference character "14" has been used to designate both a second bending section (around the second bending axis B2) and a fourth bending section (around the fourth bending axis B4) in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second side wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer, US 9,341,204.
Regarding Claim 1, Fischer discloses a clip [for fastening a first element to a second element], the clip comprising: a head (see annotated figure 1 below; hereinafter 

    PNG
    media_image1.png
    628
    542
    media_image1.png
    Greyscale
 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the clip, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the fastening clip disclosed by Fischer (US 9,341,204) or Maschat et al. (US 2015/0300388), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does 
Regarding Claim 2, Fischer discloses the clip according to claim 1, wherein the head has a counter surface (opposite the head surface) facing the tip and is opposite the clip surface (see AF1).
Regarding Claim 3, Fischer discloses the clip according to claim 1, wherein the first clip side merges into a counter wall (after bending at a third bending axis B3 in AF1) opposite the first side wall (see AF1), via a third bending section (at the B3 axis) which is bent around a third bending axis (B3), wherein the third bending axis runs parallel to the second bending axis (see AF1).
Regarding Claim 4, Fischer discloses the clip according to claim 1, wherein the head has a maximum longitudinal extension (along a length of the head) in a direction perpendicular to the longitudinal axis (A) and a maximum transverse extension (along a width of the head) in a direction perpendicular to the longitudinal axis (A) which at the same time is perpendicular to the direction of the longitudinal extension, such that, in a plan view of the head along the longitudinal axis (A), all parts of the head lie within a rectangular head boundary surface (the head surface) which is perpendicular to the longitudinal axis (A), a longer side of which extends in the direction of the maximum longitudinal extension and has its length (see AF1), and a shorter side of which extends in the direction of the maximum transverse extent and has its length (see AF1), and the projection of the clip surface in the direction of the longitudinal axis (A) is on the plane of the head boundary surface in the head boundary surface.

Regarding Claim 6, Fischer discloses the clip according claim 1, wherein the first side wall (18) extends from the first clip side in the direction of the second clip side (see AF1), and a second counter wall (AF1) extends from the second clip side in the direction of the first clip side (AF1), and the first side wall and/or the second counter wall have a flat base plane that limits the extension of the clip transversely to the longitudinal axis (see AF1).
Regarding Claim 7, Fischer discloses the clip according to claim 1, wherein the first clip side merges into an intermediate section 22 via a bending section 22a, and the clip surface is arranged at the end of the intermediate section (see figure 2).
Regarding Claim 8, Fischer discloses the clip according to claim 7, wherein a part of the bending section (22a) forms a part of the tip.
Regarding Claim 12, Fischer discloses a device having a first element 28 and a second element 30 attached to the first element, wherein the first element has an opening 32, and the second element is attached to the first element via a clip according to claim 1, wherein the clip passes through the opening (32) such that the head of the clip is arranged on one side of the first element (28), and the tip of the clip is arranged on the opposite side of the first element (28).
Claim(s) 1 and 9 - 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maschat et al., US 2015/0300388.

Regarding Claim 9, Maschat et al. disclose the clip according claim 1, wherein the first side wall (10) merges into a support section (see element 5) via a seventh bending section (to form the element 5) which is bent around a seventh bending axis (along the seventh bending section), wherein the seventh bending axis is at an angle of >0° to <180° to the longitudinal axis (A) and/or is at an angle of 0° to <90° to the component of the direction of movement of the clip surface (12) that is perpendicular to the longitudinal axis, and a counter surface (bottom surface of the element 5) facing the tip is formed on the support section (5).
Regarding Claim 10, Maschat et al. disclose the clip according to claim 1, further comprising a resilient support arm 6 connected to the head, wherein the resilient support arm (6) is arranged on the side of the head opposite the first side wall (10), but is connected to the first side wall via a bar (of the arm 6) connected to the first side wall (via the head surface 2).
Regarding Claim 11, as best understood, Maschat et al. disclose the clip according to claim 1, wherein the head, and the first clip side, and the first side wall (10), and the second clip side, and the second side wall 11 are all part of a one-piece element **created by bending sections** of a metal section (the clip is made of metal).
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677